Pub. Stat. R.I. cap. 207, §§ 16, 18, being the reenactment of Gen. Stat. R.I. cap. 196, §§ 16, 18, provide:
"SECT. 16. The defendant in any writ upon which goods and chattels have been attached may, at any time within forty eight hours, exclusive of Sunday, after such attachment, deliver to such officer a bond in the penal sum of the amount of damages laid in the writ, signed by the defendant or some one in his behalf, with sureties to the satisfaction of such officer, with a condition therein that the same shall be null and void if the final judgment in the action in which such writ was served shall be forthwith paid and satisfied after the rendition thereof.
"SECT. 18. Upon accepting a bond given to satisfy a judgment as herein required, such officer shall lodge the same with the clerk of the court, if there be a clerk, otherwise with the justice of the court to which the writ in such action shall be returnable, and shall forthwith surrender the goods and chattels attached by him to the person whose interest therein shall have been attached, or from whose possession the same were taken by virtue of such writ."
The only question raised by the exception is, whether, under Gen. Stat. R.I. cap. 196, §§ 16, 18, corresponding to Pub. Stat. R.I. cap. 207, §§ 16 and 18, an officer, who has attached goods on original writ or mesne process and removed them to another place within his precinct for keeping, is bound to return them to the place from which he removed them on receiving the bond provided for by § 16. We think he is not. The statute only says he shall "surrender" them. To surrender means to relinquish or give up, and it means nothing more, unless the meaning is extended by construction. We do not see any reason for extending it; for the right to give the bond is a privilege accorded to the defendant, which he is at liberty *Page 14 
either to accept or refuse, but which, if he does accept, he must accept cum onere.
Exceptions overruled.